Citation Nr: 1744543	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  03-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and/or exposure to herbicides. 

2.  Entitlement to service connection for transient ischemic attacks.

3.  Entitlement to an initial compensable rating for left carotid stenosis.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002, October 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2005, the Veteran appeared before the undersigned Acting Veterans Law Judge (VLJ) and gave testimony in support of his claim of entitlement to service connection for hypertension.  A complete transcript is of record. 

In a March 2006 decision, the Board denied service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a Joint Motion from the parties (the Veteran and VA) to vacate the March 2006 decision and remand the appeal to the Board for additional action.  In a July 2008 decision, the Board remanded this issue for additional development.  

The issues of entitlement to an initial compensable rating for left carotid stenosis and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, were perfected for appeal in the interim.  The Board declined to reopen the claim of entitlement to service connection for erectile dysfunction in a June 2015 decision.  The Board notes that the Veteran initially requested that the Texas Veterans Commission represent him on the recently perfected issues and that Virginia Girard-Brady represent him on the hypertension issue.  However, the Veteran later requested that Virginia Girard-Brady represent him on all matters.  A valid 21-22a is of record.  The two appeals have been MERGED for purposes of judicial economy and efficiency.  See Board Directive 8430, ¶ 14(a).

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the evidence of record has reasonably raised the issue of TDIU as the record has indicated that the Veteran had stopped working in 2005 and had described occupational impairment from his service-connected left carotid stenosis.  In light of the Court's holding in Rice, the Board is listing the raised TDIU claim as an issue on appeal.

In June 2015 and July 2016, the Board remanded these issues for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was not caused by exposure to an herbicide agent, did not manifest within one year of separation from active service, and was not caused or aggravated by a service-connected disability.

2.  There is no competent evidence of residuals of transient ischemic attacks.

3.  The Veteran's service connected left carotid stenosis resolved without residuals and is thus not of such severity or functional impairment to warrant a compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  A transient ischemic attacks disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for an initial compensable rating for left carotid stenosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.10, 4.14, 4.31, 4.124a, Diagnostic Code 8046 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in several letters during the period from July 2001 to June 2014.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations for his claimed disabilities.  Per the July 2016 Board remand instructions, the Veteran also underwent VA examination in September 2016.  The reports of the September 2016 VA examinations reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  Thus, the Board finds that the September 2016 VA examinations and are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

Accordingly, the Board also finds that the RO substantially complied with the July 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

In this case, the record reflects that the Veteran served in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A. Hypertension

Factual Background and Analysis

The Veteran contends that his hypertension is a result of his service, to include his exposure to Agent Orange.  The Veteran alternatively claims that his hypertension is secondary to his service-connected diabetes.  

Notably, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service treatment records are negative for any complaints or findings of hypertension, and the Veteran's separation examination revealed a blood pressure of 140/78.  

The Veteran was not diagnosed as having hypertension until December 1996, during a VA Agent Orange examination.  Although the examiner noted that the Veteran had a 30 year history of hypertension, this notation was not based upon review of the claims folder and there is no evidence of record showing that the Veteran had high blood pressure or received treatment for hypertension prior to 1996, over 28 years after service. 

The Veteran underwent a VA examination in March 2002.  He stated that he was diagnosed as having hypertension in 1997, and prior to that diagnosis, he was never told that he had hypertension.  The highest blood pressure recorded during the examination was 128/88, and the diagnosis was hypertension, well controlled. 

The Veteran underwent a VA examination in June 2004.  The examiner opined that the Veteran's hypertension was less likely than not caused by or was a result of his service.  He stated that although the Veteran had a blood pressure of 140/78 at separation, this single blood pressure reading did not warrant a diagnosis of arterial hypertension at that time, and if he did have arterial hypertension at that time and it remained untreated during these years, he should have more significant symptoms and signs of hypertensive cardiovascular disease like cardiac enlargement and various symptoms and signs of congestive heart failure, for which there were no objective findings at that time. 

In correspondence of record and during the December 2005 personal hearing, the Veteran asserted that he has had hypertension for years and that he did not seek treatment for it as he had no medical problems following service that required treatment that actually identified any elevated blood pressure until 1996.  Yet, during his personal hearing, the Veteran did state that he was diagnosed as having diabetes 20 years earlier.  More significantly, for 28 years following service there is no documented objective evidence of complaints of or treatment for high blood pressure or hypertension.  

The Veteran underwent a VA examination in January 2009.  The examiner noted that the Veteran had been diagnosed with hypertension since 1995.   The VA examiner opined that the Veteran's hypertension was not caused by his diabetes as the onset of hypertension antedates the onset of his diabetes mellitus.  The examiner also noted that the Veteran had no history of diabetic nephropathy that can cause hypertension.

The Veteran underwent a VA examination in March 2013.  The examiner noted that the Veteran's contention that his hypertension began in the service and went untreated for many years as evidenced by his current significant cardiovascular symptomatology was unfounded and had no merit.  Notably, the examiner indicated that Veteran did not have hypertension in service and that there was no literature or evidence to support his assertion that he had untreated hypertension for 28 years between service and when he was first diagnosed with hypertension in 1996.  The examiner noted that having carotid arterial stenosis was a different process than hypertension.  

The Veteran underwent a VA examination in October 2015.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused by in service or related to his conceded herbicide exposure as there was no clear relationship between the Veteran's herbicide exposure and the onset of his hypertension.  The examiner also opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  However, as determined by the Board in its July 2016 Remand, the October 2015 VA examination is inadequate as the examiner did not address medical literature submitted by the Veteran and appeared to considered incorrect or conflicting dates with several of her findings.  

A June 2016 Brief from the Veteran's representative noted studies that have associated herbicide exposure with a higher prevalence of hypertension and indicated that there existed a relationship between hypertension and diabetes mellitus.

Per the July 2016 Board Remand instructions, the Veteran underwent a VA examination in September 2016.  The examiner noted that the Veteran was first officially diagnosed with hypertension in 1996.  The examiner opined that there was no clear relationship between the Veteran's herbicide exposure and the onset of his hypertension.  The examiner noted that there have been numerous studies to determine what specific ailments/conditions are related to Agent Orange exposure and there has not been any significant evidence to support the notion that exposure to Agent Orange or another herbicide in Vietnam or related areas, is a cause of hypertension in affected individuals.  The examiner opined that it was less likely than not that the Veteran has a diagnosis of hypertension that was incurred in or caused by Veteran's military service, to include herbicide exposure during service.  The examiner also opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of diabetes mellitus type II as the Veteran's hypertension preceded his diabetes and diabetes could not cause hypertension.  The examiner also indicated that it was less likely than not that the Veteran's hypertension was aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.  The examiner noted that the literature was more supportive of hypertension aggravating diabetes, than diabetes aggravating hypertension.  Additionally, the Veteran was hypertensive well before he was diagnosed with diabetes.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension, claimed as due to herbicide exposure or as secondary to a service-connected disability, is not warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible hypertension is in 1996.  Accordingly, service connection for hypertension on a presumptive basis is not warranted as the Veteran's hypertension did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

The Board also notes that in some instances presumptive service connection is warranted based on Agent Orange exposure.  In this case, exposure to herbicide agents such as Agent Orange is conceded, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, hypertension is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis based on exposure to herbicides is not warranted.  

The Board must also consider whether the Veteran's hypertension was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding service connection on a direct basis and secondary basis, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and weighs against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the most probative opinions do not show a relationship between any current hypertension disability and the Veteran's military service, to include herbicide exposure and as secondary to service-connected diabetes.  The most probative opinions also do not show that the Veteran's current hypertension disability is etiologically related to the Veteran's service-connected diabetes.  

Notably, multiple VA examiners specifically opined that it was less likely than not that the Veteran's hypertension disability originated during service or was otherwise etiologically related to the Veteran's service, to include herbicide exposure or as secondary to his service-connected diabetes.  

The Board finds the most recent VA examination report in September 2016 to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cite to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

The Board notes that in June 2016, the Veteran's representative noted studies that have associated herbicide exposure with a higher prevalence of hypertension and indicated that there existed a relationship between hypertension and diabetes mellitus.

However, per the July 2016 remand instructions, the September 2016 VA examiner addressed these articles in relation to the Veteran's claim of a link between his hypertension and his conceded in-service herbicide exposure and service-connected diabetes.  The examiner noted that there have been numerous studies to determine what specific ailments/conditions are related to Agent Orange exposure and there has not been any significant evidence to support the notion that exposure to Agent Orange or another herbicide in Vietnam or related areas, is a cause of hypertension in affected individuals.  

The September 2016 VA examiner also noted that the literature was more supportive of hypertension aggravating diabetes, than diabetes aggravating hypertension and the Veteran was hypertensive well before he was diagnosed with diabetes.

Additionally, while the submitted articles speak in general terms regarding the claimed diseases and their potential relation to herbicide exposure and diabetes, the September 2016 VA examiner specifically addressed the Veteran's circumstances in relation to his hypertension disability and its potential relation to his service to include his herbicide exposure and his service-connected diabetes disability.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

As a result, the Board finds that the September 2016 opinion of the VA examiner to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between hypertension and his service, to include herbicide exposure and as secondary to a service-connected disability, the Board finds that service connection is not warranted.

To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, presumed exposure to herbicides, or service-connected disabilities, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hypertension is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the etiology of his hypertension.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed hypertension and his service, to include as secondary to a service-connected disability and due to herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides, and the claim must be denied.  

B.  Transient Ischemic Attacks

The Veteran has asserted that he has transient ischemic attacks as a result of his service-connected left carotid stenosis.

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran was diagnosed with carotid arteries in 2005 and had developed twitching of the face and occasional transient ischemic attack symptoms of stuttering and drooling.  There was no history or recurrent transient ischemic attacks or cerebral vascular accident (CVA).  The diagnosis was status post right carotid stenosis with right carotid endarterectomy, resolved as well as moderate right carotid stenosis and left carotid stenosis without residuals of transient ischemic attacks and stable on medication.

A March 2014 VA treatment record noted asymptomatic left carotid stenosis with numbness of the left arm.  

The Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran was diagnosed with carotid stenosis in 2005 but currently claimed to be asymptomatic.  The examination was unremarkable.

Per the July 2016 Board remand instructions, the Veteran underwent a VA examination in September 2016.  The examiner concluded that there were no disabling manifestations that were identified during the Veteran's examination.

In a January 2017 addendum opinion, the VA examiner noted that while the February 2011 VA examiner noted that the Veteran was diagnosed with carotid arteries in 2005 and had developed twitching of the face and occasional transient ischemic attack symptoms of stuttering and drooling, this was referencing the 2005 carotid artery episode.  Notably, they symptoms occurred prior to the appeal period which began in 2010.  The examiner also noted that the March 2014 treatment report which noted asymptomatic left carotid stenosis with numbness of the left arm was much less likely related to the Veteran's carotid artery condition.  Instead, the numbness was most likely attributed to compression of the median nerve while he was sleeping, which is not specifically related to any carotid artery condition.  The examiner concluded that it was less likely than not that the Veteran had any related transient ischemic attacks or residuals thereof, at any time during the appeal period.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed transient ischemic attacks disability.  In this regard, the Board acknowledges that there is evidence that the Veteran experienced transient ischemic attacks in 2005.  However, there is no indication of a current chronic cerebrovascular disability as the result of that episode.  Neither outpatient treatment records nor VA examinations have indicated any diagnosis referable to residuals of the documented transient ischemic attacks.  Notably, the VA examiner in his January 2017 addendum opinion specifically indicated that it was less likely than not that the Veteran had any related transient ischemic attacks or residuals thereof, at any time during the appeal period.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a current transient ischemic attacks disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

On the other hand, the VA clinicians who examined the Veteran concluded that there were no residuals of transient ischemic attacks.  In assigning high probative value to these opinions, the Board notes that the examiners reviewed the record, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's assertions to the contrary.

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for transient ischemic attacks and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Higher Initial Evaluation

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his left carotid stenosis disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

In an October 2011 rating, the RO, in part, granted service connection for a left carotid stenosis disability at an initial noncompensable rating, effective April 22, 2010 under Diagnostic Codes 8099-8046.  

Neurological conditions and mental disorders will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the listed diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  38 C.F.R. § 4.124a.  Additionally, with partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id.  See also 38 C.F.R. § 4.31 (2016) (In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8046, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207).  Purely subjective complaints such as headaches, dizziness, tinnitus, insomnia, and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  See id.  The ratings under code 8046 apply only when the diagnosis of cerebral arteriosclerosis is substantiated by the entire clinical picture and not solely on findings of retinal arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046.

Factual Background and Analysis

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran was diagnosed with peripheral artery disease of the carotid arteries in 2005 and had developed twitching of the face and occasional transient ischemic attack symptoms of stuttering and drooling.  There was no history or recurrent transient ischemic attacks or CVA.  The diagnosis was status post right carotid stenosis with right carotid endarterectomy, resolved as well as moderate right carotid stenosis and left carotid stenosis without residuals of transient ischemic attacks and stable on medication.

A March 2014 VA treatment record noted asymptomatic left carotid stenosis with numbness of the left arm.  

The Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran was diagnosed with carotid stenosis in 2005 but currently claimed to be asymptomatic.  The examination was unremarkable.

Per the July 2016 Board remand instructions, the Veteran underwent a VA examination in September 2016.  The Veteran was service-connected for carotid artery stenosis and reported occasional artery pain.  On examination, the Veteran denied having any associated symptoms and had a clean bill of health from the vascular clinic last year.  He had no emergency room visits, no hospitalizations and no time lost from work.  He was not on continuous medication for the condition.  He had no muscle weakness of the extremities; no pharynx and/or larynx and/or swallowing conditions; no respiratory conditions; no sleep disturbances; no bowel functional impairment; and no voiding dysfunction.  The Veteran's neurological examination was normal and he did not have any mental health manifestations due to his left carotid stenosis.  The examiner concluded that there were no disabling manifestations that were identified during the Veteran's examination.

In a January 2017 addendum opinion, the VA concluded that it was less likely than not that the Veteran had any related transient ischemic attacks or residuals thereof, at any time during the appeal period.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial compensable evaluation is not warranted for the Veteran's service-connected left carotid stenosis disability.

Based on the evidence of record, the Board finds that the weight of the competent medical evidence reflects that the Veteran's service-connected left carotid stenosis resolved without residual manifestations and there is no evidence that there has since been any reoccurrence of a left carotid stenosis disability.  As noted above, the September 2016 VA examiner specifically indicated that there were no disabling manifestations that were identified during the Veteran's examination.

Based on the foregoing, the Board finds that the evidence of record does not warrant a compensable initial evaluation for the service-connected left carotid stenosis under Diagnostic Code 8046.  In this regard, the competent and probative evidence reflects no neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046.  Further, as noted by multiple VA examiners, there are no subjective complaints such as headaches, dizziness, tinnitus, insomnia, and/or irritability that have been recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis.  See id. 

Moreover, there are no noted residuals of the Veteran's left carotid stenosis such that a higher or separate rating under any other diagnostic code pertaining to neurological conditions or convulsive disorders is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8045, 8100-8914 (2016).

As such, the Veteran's medical records show that he experienced no compensable residuals from his left carotid stenosis disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for a left carotid stenosis disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and/or exposure to herbicides is denied. 

Entitlement to service connection for transient ischemic attacks is denied.

Entitlement to an initial compensable rating for left carotid stenosis is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU.

The Veteran is currently service-connected for peripheral artery disease of the left lower extremity at a 60 percent rating; for peripheral artery disease of the right lower extremity at a 60 percent rating; for coronary artery disease at a 60 percent rating; for type II diabetes mellitus at a 20 percent rating; for bilateral hearing loss at noncompensable rating and for left carotid stenosis at a noncompensable rating.

The Veteran currently has a combined 100 percent evaluation.  In addition, the Veteran has had at least one disability rated at 40 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  The central inquiry here is whether the Veteran's service-connected disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment.  

Notably, the record indicates that the Veteran stopped working in 2005 and the Veteran has contended that he has had occupational impact as a result of his service-connected disabilities.

The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for appropriate VA examination(s) by a clinician with the requisite expertise to address the impact of his service-connected disabilities on his ability to function in a work setting and to perform work tasks.  The examiner(s) must elicit from the Veteran his complete history regarding his level of education, any special training, and previous work experience.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should discuss the Veteran's functional limitations due to his service-connected disabilities (peripheral artery disease of the left lower extremity, peripheral artery disease of the right lower extremity, coronary artery disease, type II diabetes mellitus, bilateral hearing loss, and left carotid stenosis) jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he was unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone in concert with each other).  

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiners in conjunction with the opinion request, and the examiner(s) must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  Then, perform any additional development necessary, and readjudicate the Veteran's claim for a TDIU.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


